NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


VICTOR GONZALEZ,                     Civil Action No. 17-5516(RMB)

           Petitioner

     v.                                         OPINION

UNITED STATES OF AMERICA, et al,

           Respondents



BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s Petition

for a Writ of Habeas Corpus under 28 U.S.C. § 2241. (Pet., ECF No.

1.) Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, applicable here under Rule

1, scope of the rules,

          the clerk must promptly forward the petition
          to a judge … and the judge must promptly
          examine it. If it plainly appears from the
          petition and any attached exhibits that the
          petitioner is not entitled to relief in the
          district court, the judge must dismiss the
          petition and direct the clerk to notify the
          petitioner.

     For the reasons discussed below, the Court lacks jurisdiction

over the petition and will transfer the matter to the United States

District Court, Northern District of Illinois.
     Petitioner,      presently   confined     in    the   United   States

Penitentiary Thomson, in Thomson, Illinois, seeks to challenge his

conviction and sentence imposed in March 1997, in the United States

District Court, District of New Jersey. (Pet., ECF No. 1, ¶¶1-4.)

Petitioner asserts jurisdiction under 28 U.S.C. § 2241, pursuant

to the savings clause of 28 U.S.C. 2255(e). (Pet., ECF No. 1 at

13-14.)

     “[T]he      general   rule   that   for   core    habeas    petitions

challenging present physical confinement, jurisdiction lies in

only one district: the district of confinement.” Rumsfeld v.

Padilla, 542 U.S. 426, 443 (2004). When Petitioner filed the

present petition on July 28, 2017, he was incarcerated in the

United States Penitentiary Canaan in Waymart, Pennsylvania, within

the Middle District of Pennsylvania. (ECF No. 1-3.) He is now

incarcerated in Thomson, Illinois, within the Northern District of

Illinois. This Court lacks jurisdiction over the petition but will

transfer   the    petition   to   Petitioner’s      current   district   of

confinement. See 28 U.S.C. § 1631 (transfer of civil action to

cure want of jurisdiction).


An appropriate Order follows.

Date: December 3, 2019

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge


                                    2
